UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                                                      Before
                                                         MULLIGAN, HERRING, and BURTON
                                                             Appellate Military Judges

                                                            UNITED STATES, Appellee
                                                                         v.
                                                             Sergeant JAMES D. HILL
                                                           United States Army, Appellant

                                                                 ARMY 20120795

                                          Headquarters, 1st Cavalry Division
                                     Gregory Gross, Military Judge (arraignment)
                                         Patricia Lewis, Military Judge (trial)
                                 Colonel R. Tideman Penland, Jr., Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA; Captain Robert
H. Meek, III, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major A.G. Courie III, JA; Major
Daniel D. Derner, JA; Captain Christopher A. Clausen, JA (on brief).


                                                                 25 November 2015

                                              -----------------------------------------------------------------
                                               SUMMARY DISPOSITION ON RECONSIDERATION
                                             ------------------------------------------------------------------

Per Curiam:

       A panel composed of officer members sitting as a general court-martial
convicted appellant, contrary to his pleas, of one specification of aggravated sexual
assault and one specification of abusive sexual contact in violation of Article 120,
Uniform Code of Military Justice, 10 U.S.C. § 920 (2006) [hereinafter UCMJ]. 1 The
panel sentenced appellant to a bad-conduct discharge, confinement for four years,
total forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the adjudged sentence.

      On 30 October 2015, we issued an opinion in this case wherein we set aside
one specification of abusive sexual contact (Specification 2 of The Charge) and

                                                            
1
 Following pleas but before findings, the government withdrew two specifications
alleging assault with intent to commit rape in violation of Article 134, UCMJ.
HILL—ARMY 20120795

affirmed the finding of guilty to aggravated sexual assault (Specification 1 of The
Charge). We then reassessed appellant’s sentence in accordance with the principles
of United States v. Winckelmann, 73 M.J. 11 (C.A.A.F. 2013) and United States v.
Sales, 22 M.J. 305 (C.M.A. 1986), and concluded that the panel would have
adjudged a sentence of at least the severity of that which the convening authority
approved. However, based on excessive delay in the post-trial processing of
appellant’s case, we affirmed only so much of the approved sentence as provided for
a bad-conduct discharge, confinement for three years and 320 days, and reduction to
the grade of E-1. See United States v. Hill, ARMY 20120795 (Army Ct. Crim. App.
30 Oct. 2015) (summ. disp.).

       On 5 November 2015, we granted appellant’s motion to attach supplemental
matters submitted pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982), as well as an additional defense appellate exhibit (DAE B) consisting of an
affidavit from appellant in support of his supplemental Grostefon matters. 2
Moreover, on 5 November 2015, we also vacated our initial 30 October decision in
light of the newly admitted matters.

        We have now considered appellant’s additional Grostefon matters as well as
his affidavit in support of those matters in our reconsideration of this case. We find
these matters to be without merit. Additionally, we have again reviewed appellant’s
initial brief and Grostefon matters, and will provide the same relief we accorded in
our now-vacated 30 October 2015 decision.

       Therefore, in consonance with our original opinion in this case, we again set
aside Specification 2 of The Charge, and that specification is DISMISSED. The
remaining findings of guilty are AFFIRMED. Reassessing the sentence on the basis
of the original errors noted, the entire record, and in accordance with the principles
of United States v. Sales, 22 M.J. 305 (C.M.A. 1986) and the factors set forth in
United States v. Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013), we remain
confident the panel would have adjudged the same sentence. The military judge, in
merging the specifications for sentencing removed any taint caused by the presence
of Specification 2. Nonetheless, based on excessive delays in the post-trial
processing of appellant’s case, we AFFIRM only so much of his sentence as provides
for a bad-conduct discharge, confinement for three years and 320 days, and
reduction to the grade of E-1. All rights, privileges, and property of which appellant

                                                            
2
 In appellant’s initial brief to this court he claimed—in both an assigned error and
separately in Grostefon matters—that he received ineffective assistance of counsel
during various portions of his trial. On 7 July 2015, we directed appellant’s trial
defense counsel to respond to these allegations via a court order containing twelve
specific questions addressing their representation. Appellant’s additional defense
appellate exhibit (DAE B) is a sworn statement containing his own answers to those
questions we ordered his defense counsel to answer.

                                                               2
HILL—ARMY 20120795

has been deprived by virtue of that portion of the findings and sentence set aside by
this decision are ordered restored. See UCMJ arts. 58(c) and 75(a).

                                      FOR
                                       FORTHE
                                           THECOURT:
                                                COURT:




                                      MALCOLM H. SQUIRES, JR.
                                       MALCOLM H. SQUIRES, JR.
                                      Clerk of Court
                                       Clerk of Court




                                          3